United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 04-11071
                          Conference Calendar


FREDRICK LYNN MITCHELL,

                                           Petitioner-Appellant,

versus

K. J. WENDT; UNITED STATES OF AMERICA,

                                           Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:04-CV-1435-G
                       --------------------

Before BARKSDALE, GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Fredrick Lynn Mitchell, federal prisoner # 26943-177,

appeals the district court’s dismissal of his 28 U.S.C. § 2241

petition, which challenged his 2001 conviction for possession

with intent to distribute more than 50 grams of cocaine base.

Mitchell argued that the district court lacked subject-matter

jurisdiction because such an offense is not a “federal crime.”

The district court concluded that Mitchell’s petition was in the

nature of a 28 U.S.C. § 2255 motion and that Mitchell had not

satisfied the “savings clause” of that statute.     See Pack

v. Yusuff, 218 F.3d 448, 452 (5th Cir. 2000).    The district court


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-11071
                                  -2-

dismissed Mitchell’s petition as an unauthorized successive

28 U.S.C. § 2255 motion.

     Although Mitchell may proceed under 28 U.S.C. § 2241 if he

demonstrates that 28 U.S.C. § 2255 was “inadequate or

ineffective” under the latter statute’s “savings clause,”

Mitchell has not made such a showing.       Mitchell’s reliance on

United States v. Lopez, 514 U.S. 549 (1995), also demonstrates

that his claims could have been raised either on direct appeal or

in a prior 28 U.S.C. § 2255 motion; Mitchell was not convicted

until 2001.   See Reyes-Requena v. United States, 243 F.3d 893,

904 (5th Cir. 2001).

     This appeal is without arguable merit and, therefore, it is

DISMISSED as frivolous.    See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.   Additionally, Mitchell has

previously filed a 28 U.S.C. § 2241 petition challenging his

indictment and conviction.    Mitchell v. Wendt, No. 03-11312

(5th Cir. Apr. 21, 2004) (unpublished) (affirming dismissal of

28 U.S.C. § 2241 petition).    Mitchell is warned that any future

frivolous pleadings under 28 U.S.C. § 2241 challenging this

conviction will invite the imposition of sanctions.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.